                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                §
ERIC RAY PRICE, #1848099,                       §
                                                §
       Plaintiff,                               §
                                                §
v.                                              §          Case No. 6:19-CV-142-JDK-JDL
                                                §
LORIE DAVIS,                                    §
                                                §
       Defendant.                               §

                                   ORDER OF DISMISSAL

       Plaintiff Eric Ray Price, an inmate confined in the Texas prison system, proceeding pro se,

filed the above-styled and numbered civil rights lawsuit pursuant to 42 U.S.C. § 1983. The civil

action was referred to United States Magistrate Judge John D. Love. The Magistrate Judge issued

a Report and Recommendation, concluding that the lawsuit should be dismissed under the

three-strikes provision of 28 U.S.C. § 1915(g). That provision prohibits incarcerated plaintiffs

from proceeding in forma pauperis if the plaintiffs have previously filed at least three lawsuits or

appeals that were dismissed as frivolous, malicious, or for failure to state a claim--unless the

plaintiff shows he is in imminent danger of serious physical injury. Docket No. 16 at 3–4.

       Plaintiff filed Objections (Docket No. 17), arguing that he is in imminent danger because

he was assaulted by a gang and is subject to “contaminated and unsanitary water and smoke

that will kill” him. Docket No. 17 at 1. To meet the imminent danger requirement, however,

the threat to Plaintiff must be “real and proximate.” Morgan v. Fischer, 2011 WL 4457667,

at *3 (E.D. Tex. July 21, 2011) (quoting Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir.

2003)). “Allegations of past harm do not suffice; the harm must be imminent or occurring at the

time that the complaint or notice of appeal is filed, and the exception refers to ‘a genuine



                                            Page 1 of 2
emergency’ where ‘time is pressing.’” Id. (quoting Heimermann v. Litscher, 337 F.3d 781, 782

(7th Cir. 2003)). Here, Plaintiff has not shown a genuine emergency where time is pressing

and has made only conclusory allegations as to the imminent danger he faces. Plaintiff’s

claims are therefore barred by § 1915(g). See, e.g., id.

       The Court, having made a de novo review of the Objections raised by Plaintiff, is of

the opinion that the findings and conclusions of the Magistrate Judge are correct, and the

objections by Plaintiff are without merit.        The Court hereby adopts the findings and

conclusions of the Magistrate Judge as the findings and conclusions of the Court. It is therefore

       ORDERED that the Complaint is DISMISSED WITH PREJUDICE for purposes of in

forma pauperis proceedings pursuant to 28 U.S.C. § 1915(g).

        So ORDERED and SIGNED this 9th            day of July, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
